                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

DEJUAN MCLEMORE,                                   )
     ID # 1981623,                                 )
            Petitioner,                            )
vs.                                                )   No. 3:17-CV-2132-D
                                                   )
LORIE DAVIS, Director,                             )
Texas Department of Criminal                       )
Justice, Correctional Institutions Division,       )
              Respondent.                          )

                                               ORDER

          After making an independent review of the pleadings, files, and records in this case, the

findings, conclusions, and recommendation of the magistrate judge, and petitioner’s objections filed

on June 4, 2019, the court concludes that the findings and conclusions are correct. It is therefore

ordered that the findings, conclusions, and recommendation of the magistrate judge are adopted, and

the petition for habeas corpus filed pursuant to 28 U.S.C. § 2254 is denied with prejudice.

          Considering the record in this case and pursuant to Fed. R. App. P. 22(b), Rule 11(a) of the

Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C. § 2253(c), the court denies a

certificate of appealability. The court adopts and incorporates by reference the magistrate judge’s

findings, conclusions, and recommendation filed in this case in support of its finding that the

petitioner has failed to show (1) that reasonable jurists would find this court’s “assessment of the

constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it debatable

whether the petition states a valid claim of the denial of a constitutional right” and “debatable

whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S.473, 484

(2000).
If petitioner files a notice of appeal,

( )     petitioner may proceed in forma pauperis on appeal.

(X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to proceed in

        forma pauperis.

SO ORDERED.

June 6, 2019.



                                          _________________________________
                                          SIDNEY A. FITZWATER
                                          SENIOR JUDGE




                                            2
